Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 22nd, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated December 22nd, 2020 are withdrawn due to Applicant’s amendment.
New grounds for objection and rejection follow.

Claim Objections
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2017/0149019 A1).

In view of Claim 1, Smith et al. discloses a thin film solar cell (Figure 43C) comprising: 
a substrate (Figure 43C, #3710);
an insulating layer disposed on the substrate and includes a plurality of microstructures wherein an orthographic projection of the plurality of microstructures is a regular geometric shape regarding to a normal direction of the substrate (Figure 43C, #3720 & Paragraph 0327);
a first electrode layer disposed on the insulating layer wherein a thickness of the first electrode layer can be less than one micron (Figure 43C, #107a & Paragraph 0169);
alternatively the first electrode can be considered to be element 106 that has a thickness less than one micron (Figure 43C, #106 & Paragraph 0373);
a photovoltaic conversion layer disposed on the first electrode layer (Figure 43C, #105 & Paragraph 0169);
a second electrode layer disposed on the photovoltaic conversion layer (Figure 43C, #103 & Paragraph 0169).
Smith et al. discloses that the insulating layer may take a hexagonal shape (Figure 69A-D & Paragraph 0159) wherein a maximum width of the orthographic projection of the plurality of 

In view of Claim 3, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the difference among the maximum width of the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate is less than 2 microns (the microstructures are identical in size).

In view of Claim 4, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate is a polygon (Figure 69A-D & Paragraph 0159).

In view of Claim 5, Smith et al. is relied upon for the reasons given above in addressing Claim 4.  Smith et al. discloses that the insulating layer may take a hexagonal shape (Figure 69A-D & Paragraph 0159).

In view of Claim 7, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches the thickness of the first electrode can be from 300 nm – 6 microns (Paragraph 0373).



In view of Claim 9, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches a material of the photovoltaic conversion layer includes single crystalline silicon, polycrystalline silicon, and amorphous silicon (Paragraph 0170).

In view of Claim 10, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. teaches that the top surface of the plurality of microstructure is smooth or rough (Figure 43C & 43E).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0149019 A1) in view of Yang et al. (US 2011/0277827 A1).

In view of Claim 6, Smith et al. is relied upon for the reasons given above in addressing Claim 1.  Smith et al. does not teach a maximum thickness of the insulating layer is from 1-5 microns.
Yang et al. teaches that a maximum thickness of the insulating layer is 0.3-1 micron and is configured as such to provide a high aspect ratio increasing absorbing capabilities of an active layer while maintaining deposition thickness (Paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a maximum thickness of the insulating layer is 0.3-1 micron as disclosed by Yang et al. in Smith et al. thin film solar cell for the advantages of providing a high aspect ratio increasing absorbing capabilities of an active layer while maintaining deposition thickness


Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0277827 A1) in view of Bergbauer et al. (US 2013/0193450 A1).

In view of Claim 1, Yang et al. discloses a thin film solar cell (Figure 3), comprising:
a substrate (Figure 3, #112 & Paragraph 0034);
an insulating layer (Paragraph 0038 & 0097 – polymers & silicon) disposed on the substrate an includes a plurality of microstructures wherein an orthographic projection of the plurality of microstructures is a regular geometric shape regarding to a normal direction of the substrate (Figure 3, #146);
a first electrode layer disposed on the insulating layer wherein a thickness of the first electrode layer is 50-500nm (Figure 3, #160 & Paragraph 0051);
a photovoltaic conversion layer disposed on the first electrode layer (Figure 3, #162);
a second electrode layer disposed on the photovoltaic conversion layer (Figure 3, #164 & Paragraph 0059).
Yang et al. teaches that a difference among a maximum width of the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate is less than 2 microns (Figure 21A-D – the microstructures are equidistantly spaced from one another) and that a distance between two adjacent microstructures of the plurality of microstructures is from 500 nm – 2 microns (Paragraph 0055 & Claim 3).  
Yang et al. does not disclose that the width of the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate is from 3-100 microns.
Bergbauer et al. discloses a maximum width of a orthographic projection of a plurality of microstructures is about 1-5 microns (Figure 4A-B & Paragraph 0026).  Bergbauer et al. teaches that the nanostructures advantageously increase the surface area of a radiation exit face and by enlarging said surface area it is possible to counter the negative effects of dislocations and point defects so as to increase internal and external quantum efficiency (Paragraph 0053).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that a maximum width of the orthographic projections are kept within a range of about 1-5 microns as disclosed by Bergbauer et al. in Yang et al. thin film solar cell for the advantages of increases internal and external quantum efficiency of the thin film solar cell.

In view of Claim 3, Yang et al. is relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches that a difference among a maximum width of the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate is less than 2 microns (Figure 21A-D – the microstructures are equidistantly spaced from one another).

In view of Claim 4, Yang et al. is relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches that the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate is a polygon (Figure 3, #146 & Paragraph 0082 – the bases can be polygon shapes).

In view of Claim 5, Yang et al. is relied upon for the reasons given above in addressing Claim 4. Yang et al. does not disclose that the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate is a hexagon.
Bergbauer et al. discloses that orthographic projection of a plurality of microstructures regarding a normal direction of a substrate is a hexagon (Figure 4B).  Bergbauer et al. teaches that the nanostructures advantageously increase the surface area of a radiation exit face and by enlarging said surface area it is possible to counter the negative effects of dislocations and point defects so as to increase internal and external quantum efficiency (Paragraph 0053). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the orthographic projection of the plurality of microstructures regarding to the normal direction of the substrate be a hexagon as disclosed by Bergbauer et al. in Yang et al. thin film solar cell for the advantage of improving device performance. 

In view of Claim 6, Yang et al. is relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches that a maximum thickness of the insulating layer is 0.3-1 micron (Paragraph 0055).

In view of Claim 7, Yang et al. is relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches that the thickness of the first electrode layer is 0.05-0.5 microns (Paragraph 0051).

In view of Claim 8, Yang et al. is relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches that the material of the first electrode is indium tin oxide (Paragraph 0051).

In view of Claim 9, Yang et al. is relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches that the material of the photovoltaic conversion layer includes single crystalline silicon, polycrystalline silicon and amorphous silicon (Paragraph 0086).

In view of Claim 10, Yang et al. is relied upon for the reasons given above in addressing Claim 1.  Yang et al. teaches that a top surface of the plurality of microstructure is a smooth (Figure 15) or rough surface (Figure 3).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.